Citation Nr: 1432230	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota, which in pertinent part, denied service connection for PTSD and peripheral neuropathy of the left and right upper extremities.     

A statement from the Veteran dated in March 2009 gives a history of "tremors" from the early 1970s.  The RO liberally construed this report of history as a claim for service connection for tremors and in an August 2009 rating decision adjudicated the issue of service connection for tremors.  Notwithstanding the history of tremors, it does not appear the Veteran has actually claimed service connection for a separate disorder of "tremors" that is distinct from the claimed peripheral neuropathy.  To the extent the issue of service connection for tremors has been adjudicated, the Veteran did not enter a notice of disagreement with that issue.  In a May 2010 statement, the Veteran clarified that he was only appealing two issues, one of which he identified as "neuropathy due to Agent Orange exposure."  As the Veteran has not entered a notice of disagreement with the denial of service connection for tremors, that issue is not in appellate status, and is not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002).  Notwithstanding that a separate issue for service connection for tremors is not on appeal, to the extent the histories and medical evidence of record include reference to tremors and radial palsy, such evidence of neurological symptoms have been considered as it bears on the appealed issues of service connection for peripheral neuropathy, even though adjudication of such symptoms individually is not warranted.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service.

2.  The Veteran does not have a current disability of peripheral neuropathy of the left and right upper extremities.

3.  Chronic symptoms of peripheral neuropathy of the upper extremities were not manifested during service.

4.  Symptoms of peripheral neuropathy of the left and right upper extremities were not continuous since service separation, and did not manifest to a compensable degree within one year after the last date which the Veteran was exposed to an herbicide agent during active service or within one year of service separation.

5.  The Veteran's symptoms of tremors and radial palsy of the left upper extremities are not related to active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a February 2009 notice letter sent prior to the May 2009 rating decision (RD), the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, and the Veteran's statements.  

In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination if the information and evidence of record 
(1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability, and (4) does not contain sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board finds that a VA examination is not necessary for the disposition of these issues.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran does not have a current disability of peripheral neuropathy of the left and right upper extremities, that chronic symptoms of peripheral neuropathy of the upper extremities were not manifested during service, that symptoms of peripheral neuropathy of the left and right upper extremities were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  As the weight of the evidence is against a finding of a current disability of peripheral neuropathy of the left and right upper extremities, or even persistent or recurring symptoms of peripheral neuropathy, a VA examination is not necessary.  There is sufficient medical evidence in this case to make a decision with regard to service connection for peripheral neuropathy of the left and right upper extremities currently on appeal.  The STRs, private treatment records, and VA treatment records associated with the claims file provide a complete picture of the treatment of the upper extremities and explain the cause of the symptoms.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. 
§ 3.159(d).    

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In this case, peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy of the upper extremities, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  No direct service connection compensation shall be paid if the disability is the result of the person's own abuse of alcohol.  38 U.S.C.A. § 1110.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Peripheral Neuropathy of the Upper Extremities

The Veteran contends that he currently suffers from a neurological disability of the upper extremities, specifically, peripheral neuropathy, due to exposure to Agent Orange during military service.  He asserts that since the early 1970s he has had trembling hands which he attributes to effects from Agent Orange exposure.  

The Board first finds that the Veteran had qualifying service in the Republic of Vietnam.  The Veteran's DD Form 214 indicates that he served in the Marine Corps in the Republic of Vietnam from December 1968 to September 1969; thus, he is presumed to have been exposed to an herbicide agent during active service.  

After review of all the evidence of record, the Board finds that the weight of the lay and medical evidence shows that the Veteran has experienced symptoms of tremors in the 1970s and 1980s, and radial palsy in 1999, but does not currently have peripheral neuropathy of the upper extremities, and did not manifest peripheral neuropathy to a compensable degree within any presumptive period.  In a February 1994 private treatment record assessing the Veteran after a motor vehicle accident, the Veteran denied numbness, tingling, or weakness in any of his extremities.  In a September 1995 private treatment record, the Veteran reported drinking three to six beers a day and the physician noted "alcohol abuse" in the assessment.  In a June 1999 private treatment record, the physician diagnosed the Veteran with "left carpal tunnel syndrome."  In a June 1999 private treatment record, the Veteran sought treatment for left hand weakness.  The private physician reported that the Veteran has some dysesthesia type sensation from the lateral aspect of his elbow that radiated distally and noted that the Veteran "has not necessarily had any symptoms such as this in the past but has been through a[] motor vehicle accident in the distant past with some neck and back trauma an intermittent neck pain that radiates."  In July 1999 private treatment records, the Veteran also stated that he drinks two to five beers daily upon returning from work and his problems with his left arm had been dealt with through Workers' Compensation.  

In July 1999 private treatment records, the Veteran sought treatment for left arm weakness and a private physician diagnosed the Veteran with left radial nerve palsy, and recommended that the Veteran limit his alcohol intake.  In July 1999 private treatment records, the Veteran reported that the neurologist informed him that radial palsy could be related to alcohol use and recommended that the Veteran quit drinking alcohol.  

In an August 2005 private treatment record, the private physician noted that all of the extremities were normal.  In a July 2005 private treatment record, the private physician noted that the extremities were normal and the neurosensory examination was normal.  In a March 2009 VA treatment record, the Veteran stated that he drinks three to six beers a day and that he uses alcohol to help him relax and control his hand tremors.  Upon neurological examination, although there was a fine tremor noticed of the hands, the extremities were grossly intact, peripheral pulses were full, and strength was equal.  

In an April 2009 VA examination for PTSD, the Veteran indicated that the night prior to the examination, he drank about four beers, that he drinks between four to six beers per night, and there was a three to four year period in the 1980s when he drank a 12-pack a day.  During the April 2009 VA examination for PTSD, the Veteran denied physical symptoms such as tremors associated with his alcohol use.  These records have no mention of any other symptoms regarding the right upper extremity, and the reported symptoms of tremors and radial palsy relating to the left upper extremity are attributed to the Veteran's history of alcohol consumption, for which direct service connection compensation is precluded.  38 U.S.C.A. § 1110.  In short, the tremor symptoms and July 1999 assessment of radial palsy do not demonstrate a current disability of peripheral neuropathy of the upper extremities.  

Although the Board finds that the Veteran does not have a current diagnosed peripheral neuropathy of the upper extremities, the cornerstone of a claim for VA disability compensation, the Board further finds that the weight of the evidence is against a finding of chronic symptoms of peripheral neuropathy of the upper extremities during service, or continuous symptoms of peripheral neuropathy since service, including to a compensable degree within one year of service separation.  The Veteran's contention of suffering from symptoms of peripheral neuropathy in service and since service separation is inconsistent and outweighed by STRs (including the September 1969 service exit examination and including the Veteran's own, contemporaneous lay reports during service).  The STRs show no complaint of, finding of, or treatment for, any neurologic injury, disease, or symptoms involving the upper extremities during service.  At the September 1969 service separation examination, the upper extremities and neurologic system were clinically evaluated as normal.  

The Board also finds that the Veteran's statements of having symptoms of peripheral neuropathy in service and since service are inconsistent with the above-noted private treatment and VA treatment records, which contradict the Veteran's more recent contention of continuous symptoms of tremors since service separation.  While the Veteran detailed the symptoms and time of onset for hearing loss and tinnitus in the February 2009 claim, the Veteran lacked similar specificity in describing the symptoms and history for the claimed peripheral neuropathy of the upper extremities.  In the February 2009 claim, the Veteran vaguely stated "[i]n support of my claim for . . . peripheral neuropathy . . . I believe the cause of [this condition] to be my exposure to Agent Orange while in Vietnam."  The Board finds it unlikely that the Veteran would report in detail the history and dates of onset of symptoms of hearing loss and tinnitus, but neglect to give an equally detailed account for the peripheral neuropathy of the upper extremities that even provides a date of onset, if in fact the Veteran actually experienced symptoms of peripheral neuropathy in service and since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  

In a March 2009 statement, the Veteran wrote that he had suffered from peripheral neuropathy while in active service and since service separation.  In another March 2009 statement, the Veteran stated that in the "early 1970s" he "mentioned tremors" during a physical examination at a VA medical center that offered Agent Orange screenings.  However, in light of the abovementioned inconsistencies and contradictions between the Veteran's statements to VA more recently for compensation purposes and the more contemporaneous histories that he provided to treatment providers regarding onset of tremor symptoms, the Board finds the Veteran's statement of having tremors since the early 1970s to be too vague as to the date of onset, or to even show the onset of peripheral neuropathy (or even a symptom that could have been indicative of peripheral neuropathy) within any presumptive period.  Notably, the Veteran does not report the date of onset to be 1970, but more generally the "early" 1970s, which lacks the tendency to show the symptoms arose within one year of service, given that "early 1970s" provides a range of about four years of possible onset.  The Veteran had multiple opportunities to report a specific date for onset of symptoms he claimed to be peripheral neuropathy, but has not asserted or reported symptoms within one year of last herbicide exposure or within one year of service separation.  For these reasons, the Board finds that the Veteran's more recent statements regarding symptoms in service and since service lack credibility and probative weight regarding continuous symptoms since service separation, including within a presumptive period. 

The Board finds that the evidence of record weighs against a finding that the Veteran's tremor symptoms are attributable to an in-service injury.  In this decision, the Board has considered the Veteran's contentions as they pertain to the presence of a current disability and nexus between reported symptoms and service.  Such opinions as to diagnosis and causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex, often involving unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Kahana at 437 (recognizing that a complex medical disorder requires a medical opinion to diagnose and to relate to service).  Consequently, the Veteran's purported opinions of having current peripheral neuropathy and opinion of symptoms of the upper extremities being caused by active service, including exposure to herbicides, are not competent and have no probative value.  Such competent evidence has been provided by private and VA medical personnel who have examined the Veteran and have found the tremors and radial palsy to be related to the Veteran's alcohol consumption, for which direct service connection compensation cannot be granted.  38 U.S.C.A. § 1110.

Regarding the symptoms affecting the upper extremities, the Board finds that the competent medical evidence of record demonstrates that the tremor symptoms were caused by factors other than in-service herbicide exposure, such as circumstances underlying his Workers' Compensation claim and the Veteran's extensive post-service history of alcohol consumption.  

The weight of the evidence is against a finding that peripheral neuropathy of the upper extremities is causally or etiologically related to service, to include presumed herbicide exposure during service.  While a form of peripheral neuropathy (i.e., early onset) is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria, presumptive service connection under 38 C.F.R. § 3.309(e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.  In this case, the evidence weighs against a finding that the Veteran had peripheral neuropathy within one year after herbicide exposure in service, and weighs against a finding that the Veteran currently suffers from peripheral neuropathy; thus, presumptive service connection under the provisions of 38 C.F.R. § 3.309(e) is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is also against the Veteran's claim for service connection for peripheral neuropathy, including presumptively as a chronic disease under 38 C.F.R. § 3.303(b) (for chronic symptoms in service or continuous symptoms since service).  and as directly incurred in service pursuant to § 3.303(d), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the left upper extremity, claimed as due to exposure to herbicides, is denied. 

Service connection for peripheral neuropathy of the right upper extremity, claimed as due to exposure to herbicides, is denied.



REMAND

Service Connection for PTSD

In a May 11, 2009 rating decision, the RO denied service connection for PTSD.  In a May 10, 2010 notice of disagreement, the Veteran initiated an appeal of the denial of service connection for PTSD, and this disagreement was clarified in a June 2010 correspondence from the Veteran's representative. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013). 

The May 10, 2010 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for PTSD for further procedural action.

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


